United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE ARMY,
DEPARTMENT OF MILITARY SCIENCE,
NORTHWESTERN STATE UNIVERSITY,
Natchitoches, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1520
Issued: March 1, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from an April 6, 2009 merit decision of
the Office of Workers’ Compensation Programs regarding a schedule award for a loss of hearing.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant established that she sustained greater than 10 percent
binaural (both ears) hearing loss for which she received a schedule award.
On appeal, appellant contends that she is entitled to a schedule award for 14.75 percent
binaural hearing loss, including 5 percent for tinnitus, as found by Dr. Donna Breen, a Boardcertified otolaryngologist. She also argued that her schedule award should have commenced on
July 1, 2008, the time the claim was processed.

FACTUAL HISTORY
On June 19, 2008 appellant, then a 46-year-old human resources technician, filed an
occupational disease claim (Form CA-2) alleging that she sustained hearing loss while employed
as an air conditioning and refrigeration mechanic with the Federal Government from April 1985
through November 1989. She first became aware of her hearing loss on December 1, 1989 but
did not realize it was related to her federal employment until December 21, 2007.
On July 9, 2008 appellant filed a claim for a schedule award (Form CA-7).
In a January 21, 2008 medical report, Reem J. Toma, an audiologist, opined that the
results of a January 10, 2008 audiogram revealed mild-to-moderate sensorineural hearing loss
bilaterally. Ms. Toma stated that, according to the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (5th ed. 2001), appellant sustained
15 percent right ear hearing loss, 30 percent left ear hearing loss and 17 percent binaural hearing
loss. She recommended binaural amplification.
The Office referred appellant, together with a statement of accepted facts and her medical
record, to Dr. Breen, a Board-certified otolaryngologist, for a second opinion evaluation.
In an October 27, 2008 medical report, Dr. Breen reviewed appellant’s occupational and
medical history. She stated that appellant exhibited a binaural sensorineural loss in both ears,
which was greater than at the beginning of her employment and, to an extent, atypical for
presbycusis at her age. Dr. Breen opined that appellant’s workplace exposure during her
employment as an air conditioning and refrigeration mechanic was sufficient in intensity to have
caused her hearing loss. She diagnosed bilateral sensorineural hearing loss and opined that
appellant’s employment-related noise exposure played a small part in her present levels of
hearing. Dr. Breen recommended hearing amplification, especially for the left ear. She attached
an October 7, 2008 audiogram with a recent calibration certificate. The audiogram showed
hearing levels of 25, 25, 35 and 40 decibels in the right ear and 25, 30, 40 and 40 decibels in the
left ear at hertz (Hz) levels of 500, 1,000, 2,000 and 3,000, respectively. Auditory discrimination
scores were 96 percent in the right ear and 92 percent in the left ear. Dr. Breen calculated that
appellant sustained 9 percent monaural hearing impairment in the right ear and 13.5 percent
monaural hearing impairment in the left ear. She added 5 percent impairment for tinnitus and
found that appellant sustained a total of 14.75 percent binaural hearing impairment. Dr. Breen
noted a maximum medical improvement date of October 7, 2008.
By decision dated November 26, 2008, the Office accepted appellant’s claim for bilateral
hearing loss.
On November 26, 2008 the Office referred Dr. Breen’s medical report to an Office
medical adviser for an impairment rating in accordance with the A.M.A., Guides.
In a December 24, 2008 medical report, Dr. H. Mobley, the Office’s medical adviser,
determined that, based upon Dr. Breen’s medical report and the A.M.A., Guides, appellant
sustained 10 percent binaural hearing loss. He reviewed the October 7, 2008 audiogram, added
up and averaged appellant’s left ear hearing levels of 25, 30, 40 and 40 at 500, 1,000, 2,000 and

2

3,000 Hz, which totaled 33.8. Dr. Mobley then subtracted a 25-decibel fence and multiplied the
balance of 8.8 by 1.5 to find 13 percent left ear monaural loss. He then averaged appellant’s
right ear hearing levels of 25, 25, 35 and 40 decibels at 500, 1,000, 2,000 and 3,000 Hz, which
totaled 31.3. After subtracting out a 25-decibel fence, Dr. Mobley multiplied the remaining
6.3 balance by 1.5 to calculate a 10 percent right ear monaural hearing loss. He then calculated
10 percent binaural loss by multiplying the lesser right ear loss of 10 percent by 5, adding the
greater 13 percent left ear loss and dividing this sum by 6.
By decision dated April 6, 2009, the Office granted appellant a schedule award for
10 percent binaural hearing loss commencing October 7, 2008, the date of maximum medical
improvement.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 provides
compensation to employees sustaining permanent loss or loss of use, of specified members of the
body. The Act, however, does not specify the manner in which the percentage loss of a member
shall be determined. The method used in making such a determination is a matter which results
in the sound discretion of the Office. For consistent results and to insure equal justice, the Board
has authorized the use of a single set of tables so that there may be uniform standards applicable
to all claimants. The A.M.A., Guides has been adopted by the Office for evaluating schedule
losses and the Board has concurred in such adoption.2
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides.3 Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second,
the losses at each frequency are added up and averaged.4 The remaining amount is multiplied by
a factor of 1.5 to arrive at the percentage of monaural hearing loss.5 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.6 The Board has concurred in the Office’s adoption of this
standard for evaluating hearing loss.7

1

5 U.S.C. §§ 8101-8193.

2

See 20 C.F.R. § 10.404; Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

3

A.M.A., Guides at 250.

4

Id.

5

Id.

6

Id.

7

Donald E. Stockstad, 53 ECAB 301 (2002); petition for recon., granted (modifying prior decision), Docket No.
01-1570 (issued august 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).

3

ANALYSIS
The issue is whether appellant has more than a 10 percent binaural hearing loss.
The January 21, 2008 report from Ms. Toma, an audiologist, found that appellant
sustained 17 percent binaural impairment. The Board has held that an audiologist is not a
physician as defined under the Act. Therefore, this report is not probative medical evidence.8
Further, Ms. Toma did not include a supporting audiogram certified by a physician. As such, the
Board finds that her findings cannot be used to determine the percentage of appellant’s hearing
loss.9
The Office referred appellant to Dr. Breen, a Board-certified otolaryngologist, for a
second opinion evaluation. She diagnosed bilateral sensorineural hearing loss due to appellant’s
employment-related noise exposure. Dr. Breen attached an October 7, 2008 audiogram, with a
recent calibration certificate, showing hearing levels of 25, 25, 35 and 40 decibels in the right ear
and 25, 30, 40 and 40 decibels in the left ear at Hz levels of 500, 1,000, 2,000 and 3,000,
respectively. She calculated a 14.75 percent binaural hearing loss, based on 9 percent right ear
and 13.5 percent left ear monaural hearing loss and 5 percent hearing loss for tinnitus. Dr. Breen
indicated a maximum medical improvement date of October 7, 2008.
The Board notes that Dr. Breen did not provide a proper impairment rating in accordance
with the A.M.A., Guides. Regarding tinnitus, the A.M.A., Guides states, “tinnitus in the
presence of unilateral or bilateral hearing impairment may impair speech discrimination.
Therefore, add up to five percent for tinnitus in the presence of measurable hearing loss if the
tinnitus impacts the ability to perform activities of daily living.”10 Although Dr. Breen included
five percent impairment for tinnitus, she did not diagnose tinnitus or describe how this condition
impacted appellant’s activities of daily living. Further, appellant’s discrimination scores of 96
percent in the right ear and 92 percent in the left ear do not demonstrate a substantial impairment
of her speech discrimination.11 As the record does not contain evidence that appellant developed
tinnitus, which impacted the activities of her daily living, she is not entitled to an additional
schedule award for this condition.12
The Office properly referred the medical evidence to Dr. Mobley, an Office medical
adviser, for a rating of permanent impairment in accordance with the A.M.A., Guides.13

8

See Thomas Lee Cox, 54 ECAB 509 (2003).

9

If an audiogram is performed by an audiologist and not a physician as defined in the Act, it must be certified by
a physician as being accurate before it can be used to determine the percentage of hearing loss. See Jerre R.
Rinehart, 45 ECAB 518 (1994).
10

A.M.A., Guides at 246.

11

Id. See also S.G., 58 ECAB 383 (2007).

12

See R.D., 59 ECAB ___ (Docket No. 07-379, issued October 2, 2007).

13

See Hildred I. Lloyd, 42 ECAB 944 (1991).

4

In a December 24, 2008 medical report, Dr. Mobley applied the findings of the
October 7, 2008 audiogram to calculate 10 percent binaural hearing loss. In accordance with
page 247 of the A.M.A., Guides, he averaged appellant’s hearing levels of 25, 30, 40 and 40
decibels in the left ear and 25, 25, 35 and 40 decibels in the right ear at Hz levels of 500, 1,000,
2,000 and 3,000, respectively, to find average hearing levels of 33.8 on the left and 31.3 on the
right.14 Dr. Mobley then subtracted a 25-decibel fence15 and multiplied the remaining balance,
of 8.8 on the left and 6.3 on the right, by 1.5 to calculate 13 percent left ear monaural loss and
10 percent right ear monaural loss.16 Using page 250 of the A.M.A., Guides, he calculated
10 percent binaural hearing loss by multiplying the lesser right ear monaural loss of 10 percent
by 5, adding the greater 13 percent left ear loss and dividing this sum by 6.17 The Board finds
that Dr. Mobley properly applied the A.M.A., Guides in calculating that appellant sustained
10 percent binaural hearing loss.
It is well established that, when the examining physician does not provide an estimate of
impairment conforming to the A.M.A., Guides, the Office may rely on the impairment rating
provided by a medical adviser.18 As Dr. Mobley properly applied the A.M.A., Guides in
calculating appellant’s impairment rating, the Office correctly relied on his opinion to find that
appellant sustained 10 percent binaural hearing loss.19 The Board finds that there is no evidence
of greater impairment.
On appeal, appellant contends that her schedule award should have commenced on
July 1, 2008, the date her claim was processed. The Board has held that a schedule award
commences on the date of “maximum medical improvement” or the point at which the injury has
stabilized and will not improve further.20 That determination is based on the medical evidence
and is usually the date of the medical examination, which determined the extent of the hearing
loss.21 In the instant case, appellant’s schedule award properly commenced on October 7, 2008,
the date of the audiological examination conducted for Dr. Breen, the results of which were used
as the basis of the schedule award.22

14

A.M.A., Guides at 247.

15

The A.M.A., Guides provides that when the average of the hearing levels at 500, 1,000, 2,000 and 3,000 Hz is
25 decibels or less, the ability to hear everyday sounds under everyday listening conditions is not impaired. The
subtraction of the 25 decibel fence represents this finding. Id. at 250.
16

Id.

17

Id. at 250.

18

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008).

19

See Linda Beale, 57 ECAB 429 (2006).

20

Marie J. Born, 27 ECAB 623 (1976).

21

See James L. Thomas, 31 ECAB 1088 (1980).

22

See Richard Larry Enders, 48 ECAB 184 (1996).

5

CONCLUSION
The Board finds that appellant did not establish that she sustained greater than 10 percent
binaural hearing loss for which she received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the April 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 1, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

